Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1, 11 and 21 have been amended from the current set of Claims filed on 01/20/2021.
3.		Applicant’s arguments regarding Claim Objection to Claim 21, see Page 8 filed 01/20/2021, have been fully considered and are persuasive.  Therefore, the Claim Objection to Claim 21 is withdrawn. 
Applicant has addressed the improper multiple dependent claim to make claim 21 into Independent form as a non-transitory media.
4. 		Applicant’s 35 U.S.C. § 112 (b) rejection arguments regarding Claim 21, see Page 8 filed 01/20/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 112 (b) rejection for Claim 21 is withdrawn.
		Applicant has addressed the indefiniteness previously where Claim 21 was directed to both a process and a process. 
5. 		Applicant’s 35 U.S.C. § 112 (d) rejection arguments regarding Claim 21, see Page 8 filed 01/20/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 112 (d) rejection for Claim 21 is withdrawn.
Applicant has addressed the indefiniteness previously where Claim 21 was directed to both a product and a process as well as addressed the improper dependent claim. 
6.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-21, see Pages 8-11 filed 01/20/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 101 rejection for Claims 1-21 is withdrawn. 
Please also see Examiner Interview Summary Record filed on 01/21/2021 outlining the content discussed during the Applicant-Initiated Interview conducted on 01/08/2021.
7.		Applicant’s 35 U.S.C. § 103 rejection arguments regarding Claims 1-21, see Pages 11-12 filed 01/20/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejection for Claims 1-21 is withdrawn. 
8.		Claims 1-21 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 01/20/2021.
Reasons for Allowance
9. 		The following is an Examiner’s statement of reasons for allowance:
Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating to:
“combining a plurality of the user response values to generate a statistical product, wherein the combining comprises applying at least one statistical-disclosure control measure to ensure that the responding users remain anonymous”
The closest prior arts of record are:
US PG Pub (US 2015/0032509 A1) to Fuentes
US PG Pub (US 2012/0072261 A1) to Oberoi
Regarding Fuentes, Fuentes teaches that similar to FIG. 1 c, a user 1010 interacts with an Internet accessible application programming interface (“API”) on a server 1020. The API 1020 may include an SDK library, where such SDK may incorporate functions sourced from a data management unit 1040, which may communicate with another server. “The API 1020 may execute one or more functions that communicate the API's identity (e.g., by key-value pairs or other hash values) and one or more user interactions (e.g., which API endpoints were called).”
Moreover, in  Fuentes [0108-0111] teaches that the desktop application 1020 includes an SDK library, where such SDK may incorporate functions sourced from a data management unit 1040, which may communicate with a server. The desktop application 1020 may execute one or more functions that communicate the desktop application's identity (e.g., by filename parameters or other hash values) and one or more user interactions (e.g., which application buttons were clicked or user interaction were detected). The API 1020 may include an SDK library, where such SDK may incorporate functions sourced from a data management unit 1040, which may communicate with another server.
Fuentes either individually or as a whole does not teach or suggest:
“combining a plurality of the user response values to generate a statistical product, wherein the combining comprises applying at least one statistical-disclosure control measure to ensure that the responding users remain anonymous” nor does this teach specifically a question (ID) field lacking a question ID value.
Regarding Oberoi, Oberoi teaches that the user login corresponds to step 221 of FIG. 2A. User accounts and automated surveys/polls are set up with an automated server system over the Internet using a browser-based interface provided by a survey services server. In one embodiment, users create accounts using an email and a password.Oberoi teaches the Statistical Product -> According to Applicant's Specification (0039): "Statistical Products can refer to application of statistical weights to correct demographic imbalances." Therefore, shown in the Oberoi reference paragraphs (0190-0192): "The system can allow the user to manually set for demographic variables or combinations of demographic variables." See also "Weighting of Demographic Selection Box 5600 & Update of Weights in 5640.
Oberoi either individually or as a whole does not teach or suggest:
“combining a plurality of the user response values to generate a statistical product, wherein the combining comprises applying at least one statistical-disclosure control measure to ensure that the responding users remain anonymous” nor does this teach specifically a question (ID) field lacking a question ID value.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

10.		The 35 U.S.C. § 101 rejection for Claims 1-21 are withdrawn since the claims recite additional elements (e.g., such as the computer network, electronic memory system, electronic processor, software development kit (SDK), application programming interface (API) key, question data structure, electronic database) that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 

11.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Examiner, Art Unit 3623         

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623